Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.  
Claims 24-62 are pending and the subject of this FINAL Office Action.  

Double Patenting- Obvious Type - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 24-62 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-24 of U.S. Patent No. 11,285,478, in view of Focke (Lab-on-a-Foil: Genotyping by real-time PCR in microthermoformed polymer foils on a centrifugal microfluidic platform, Thesis, Institut für Mikrosystemtechnik (IMTEK) Technische Fakultät Albert-Ludwigs-Universität Freiburg, Jan. 2010).  
The instant claims are obvious over the conflicting claims because the conflicting claims teach every element of the instant claims, except processing said one or more signals to yield data indicative of a melting point of said nucleic acid molecule, which is familiar in the art.  Specifically, the conflicting claims teach the following elements of the instant claims:
Instant Claims
Conflicting claims
a support unit configured to hold a device comprising a plurality of partitions
a holder configured to hold at least one microfluidic device
wherein a partition of said plurality of partitions is configured to permit gas flow from said partition to an environment external to said partition through at least one barrier, wherein said partition is configured to contain a solution comprising said nucleic acid molecule, and wherein said at least one barrier is (i) substantially gas impermeable when a first pressure differential is applied across said at least one barrier and (ii) substantially gas permeable when a second pressure differential greater than said first pressure differential is applied across said at least one barrier
wherein said at least one microfluidic device comprises (i) at least one microchannel, wherein said at least one microchannel comprises at least one inlet and at least one outlet, (ii) a plurality of microchambers in fluid communication with said at least one microchannel by a plurality of siphon apertures, wherein a microchamber of said plurality of microchambers is configured
to contain a biological sample, and (iii) a polymeric film covering said plurality of microchambers, wherein said polymeric film is permeable to a gas such that said gas is subjected to flow through said polymeric film when a pressure differential is applied across said polymeric film, and wherein said polymeric film is impermeable when another pressure differential is applied across said polymeric film
a thermal unit in thermal communication with said partition, wherein said thermal unit is configured to subject said solution to heating
a thermal module in thermal communication with said plurality of microchambers, wherein said thermal module is configured to control a temperature of said plurality of microchambers
a detector operatively coupled to said partition
an optical module configured to image said plurality of microchambers
a computer system including, one or more computer processors operatively coupled to said thermal unit and said detector, a memory having instructions stored thereon that, when executed by the one or more computer processors, cause said one or more computer processors individually or collectively to perform functions including
one or more computer processors coupled to said holder, said fluid flow module, said thermal module, and said optical module, wherein said one or more computer processors are individually or collectively programmed to
(i) directing said thermal unit to subject said solution to heating; (ii) receiving one or more signals collected by said detector from said partition while said solution is subjected to said heating;
(ii) direct said thermal module to regulate a temperature of a microchamber of said plurality of microchambers, and (iii) direct said optical module to image said plurality of microchambers



As is clear from this comparison, the only missing element in the conflicting claims is processing said one or more signals to yield data indicative of a melting point of said nucleic acid molecule (claims 1 and 45); or (ii) processing said one or more signals to yield data indicative of a number of copies of said nucleic acid sequence (claim 38).  However, melt curves/points and quantification on microfluidic devices are very familiar applications in the art.  For example, Focke teaches “common” cyclo-olefin-based microfluidic devices used to run real-time PCR, and suggests “it provides prospect to convenient genotyping assays in the broad application fields of clinical pathogen detection, single nucleotide polymorphism (SNP) analyses, food analyses, forensics and any other genotyping assays that are based on real-time PCR or melt curve analysis.” (pgs. 7, 87, 93).  The conflicting claims suggest DNA analysis (e.g. PCR) when they recite (ii) direct said thermal module to regulate a temperature of a microchamber of said plurality of microchambers, and (iii) direct said optical module to image said plurality of microchambers because this is the purpose of heating (e.g. PCR cycling) with imaging (e.g. real-time PCR or melt curve analysis using labeled probes or intercalators).  Thus, Focke demonstrates that a skilled artisan would have been motivated to apply very familiar real-time quantitative PCR and/or melt curve analysis to known microfluidic DNA analysis devices such as the conflicting claims to yield predictable success.
Response to Arguments
The Office is not persuaded of error by Applicants’ arguments in the Reply 08/04/2022 because the argument as to reaction volumes is irrelevant to the instant claims (and the conflicting claims) which do not require any particular reaction volume.  In addition, the specification of the conflicting claims and instant claims are immaterial to the conflicting claims themselves; the only time the specification is material is to interpret the conflicting claims.  See MPEP § 804(II)(B)(2).  The conflicting and instant claims encompass any reaction volume.  Focke, at the least, discloses reactions volumes within this large range.  Focke also provides general principle of using “common” cyclo-olefin-based (gas permeable) microfluidic devices used to run real-time PCR, and suggests “it provides prospect to convenient genotyping assays in the broad application fields of clinical pathogen detection, single nucleotide polymorphism (SNP) analyses, food analyses, forensics and any other genotyping assays that are based on real-time PCR or melt curve analysis.” (pgs. 7, 87, 93).  The use of signals to yield data indicative of a melting point of said nucleic acid molecule or processing said one or more signals to yield data indicative of a number of copies of said nucleic acid sequence (e.g. using real-time PCR and melt curve analysis) is immaterial to whether these techniques would work with smaller reaction volumes than Focke.  Focke was cited to demonstrate that these very common melting point and copy number/quantitative techniques in PCR/amplification were routinely performed with success in the art at any reaction volume.  Thus, even if the claims were amended to recite reaction volumes smaller than Focke, yet Applicants’ arguments are unconvincing that Focke and the conflicting claims cannot be combined.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON A PRIEST/Primary Examiner, Art Unit 1637